Citation Nr: 0612051	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  98-06 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
disabilities of the cervical and lumbar spine (claimed as 
residuals of whiplash injuries in service).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1974 to February 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for spinal disabilities, claimed to be the 
result of in-service whiplash injuries.  The claim had 
previously been denied in November 1996, and was not 
appealed.  The veteran testified at a personal hearing at the 
RO in December 1997, as to his request to reopen his claim.  
In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.

For reasons set out below, the issue of service connection 
for cervical and lumbar spine disabilities is reopened and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The RO denied service connection for a spinal disorder in 
November 1996.  

2.  Evidence submitted since the 1996 denial is relevant to 
and probative of the question of whether the veteran's 
currently diagnosed degenerative disc disease of the cervical 
and lumbar spine is related to an injury in service, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for cervical and lumbar spine disabilities has 
been submitted, and the claim may be reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002& Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has considered the provisions of the VCAA.  In view 
of the favorable action as to the issue before us, i.e., 
whether the veteran's claim for service connection should be 
reopened, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error.  

II.  Applicable laws and regulations

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen that claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

The regulation which defines new and material evidence has 
been amended, effective for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now 
codified at 38 C.F.R. § 3.156(a) (2005)).  The present 
request for reopening was received by the RO in January 1997.  
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claim for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

III.  Factual background and analysis

The evidence that was of record when the RO considered the 
claim in November 1996 included the service medical records.  
These showed that the veteran had sustained a cervical strain 
in September 1974 after a parachute jump.  In July 1975, he 
complained of headaches.  Because of the negative orthopedic 
examination, these headaches were attributed to anxiety or 
depression, and not to any organic cervical etiology.  There 
was no mention made of any complaints of, or treatment for, a 
low back disorder.  The December 1975 separation examination 
was normal.

Beginning in 1991, the veteran was seen for complaints of 
multiple joint pain (he is service-connected for knee and 
ankle disabilities).  A June 1995 VA examination found that 
he had arthritis of the lumbar spine, type unknown.  During a 
May 1996 VA examination, he noted low back pain, but the back 
was not examined.  Another VA examination conducted in 
September 1996 diagnosed by X-ray degenerative joint disease 
(DJD) at the L4 level.  

The evidence submitted after the November 1996 RO decision 
included December 1997 hearing testimony.  His private 
physician stated that he saw the veteran weekly and that the 
veteran had spinal pain and discomfort.  Lay statements from 
March 1995 and December 1997 noted that he exhibited severe 
back pain and had trouble sitting, standing, and bending due 
to pain.  Many VA outpatient treatment records developed 
between 1990 and 2004 showed his continuing complaints of 
multiple joint pain.  He stated that his low back pain had 
begun in 1976.

In March 2004, the veteran had an MRI performed.  The 
cervical spine showed mild degenerative disc disease (DDD) at 
C5-6 and C6-7, with no herniation; the thoracic spine showed 
mild to moderate multilevel spondylitic endplate changes; 
there was no stenosis of the spinal canal; the lumbar spine 
showed multilevel mild DDD changes, with no disc herniation.  
In August 2004, the veteran's private physician stated that 
the veteran had indicated that he had multiple traumatic 
injuries to the spine from parachute jumps.  He opined that 
"[i]n my experience, patients who have a history of multiple 
traumas, as in [the veteran's] case, are at an increased risk 
of developing degenerative changes, such as DDD, later in 
life."

A May 2004 treatment record noted the veteran's complaints of 
left leg numbness.  He stated that he had made several 
parachute jumps in service, which had caused his current 
complaints.  He was mildly tender over the T8-10 level, but 
there was no tenderness in the lumbar region.  Statements 
submitted from a friend and from the veteran's spouse in 
August 2004 both referred to the veteran's continuing 
complaints of problems with his back, knees, feet, and 
ankles.

A Travel Board hearing was conducted at the RO before the 
undersigned in January 2006.  The veteran reiterated his 
contention that his current spinal problems are directly 
related to the traumas to the spine sustained during service 
during parachute jumps.  He also stated that his service-
connected knee and ankle disabilities, which had caused 
limping, were responsible for his back complaints.  At the 
hearing, he submitted a statement from his chiropractor, who 
noted that the veteran had been diagnosed with chronic lumbar 
intersegmental dysfunction, osteoarthritis, and subsequent 
low back pain.

The evidence received after the November 1996 denial of the 
claim, to include the August 2004 statement from his private 
physician, is clearly relevant to and probative of the 
question whether the veteran's current cervical and lumbar 
spine DDD is etiologically related to the in-service traumas 
sustained while training as a parachutist.  Taking this 
evidence as credible, for the sole purpose of the request to 
reopen, the Board finds that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2000).  When there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for cervical and 
lumbar spine disabilities, the claim is reopened.


REMAND

Having reopened this claim, the Board finds that the veteran 
should be examined in order to determine the etiology of the 
diagnosed DDD of the cervical and lumbar spines, with an 
opinion as to whether these conditions are a direct result of 
any traumas to the spine noted in the service medical 
records.  The veteran has also asserted that his service-
connected knee and ankle disabilities caused or aggravated 
his spinal disorders.  However, there is no opinion as to any 
causal relationship, nor is there any opinion as to 
aggravation of a non-service-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (which held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder). 

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Arrange for the veteran to be examined in 
order to determine the etiology of his 
diagnosed degenerative disc disease (DDD), or 
any other disability found, of the cervical and 
lumbar spine.  The claims folder, to include 
the service medical records, must be made 
available to the examiner in conjunction with 
the examination.  

a.  Specifically, the examiner should be 
requested to render an opinion as to whether 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 50 
percent) that the currently diagnosed DDD 
(or any other pertinent disability found) of 
the cervical and/or lumbar spine is the 
result of any spinal trauma documented in 
the service medical records.

b.  If the answer to the above question is 
in the negative, the examiner should render 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), 
or less than likely (i.e., a probability of 
less than 50 percent) that the veteran's 
service-connected knee and/or ankle 
disabilities have caused or aggravated his 
diagnosed cervical and/or lumbar spinal 
disorders after service.

c.  If it is concluded that current cervical 
and/or lumbar disorders were aggravated 
(that is, made permanently worse) by the 
service-connected knee and ankle 
disabilities, the examiner should comment 
upon the degree of any such cervical and 
lumbar disorders that would not be present 
but for the impact of the service-connected 
knee and ankle disabilities.  It would be 
helpful if the examiner expressed this 
differential degree of additional disability 
in percentage terms.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology.

f.  A complete rationale for any opinions 
expressed should be provided.

2.  Once the above-requested development has 
been completed, the veteran's claim for service 
connection for cervical and lumbar disabilities 
must be readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the case 
(SSOC) and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


